DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP H08-195190) using the English language machine translation provided with the IDS for the citations below.
Regarding claim 1: Suzuki teaches a sealant (title) formed as a sheet (para. 29) comprising an epoxy group containing polysulfide, claim 2 and: 
    PNG
    media_image1.png
    80
    603
    media_image1.png
    Greyscale
.  The compound is a di- or poly-sulfide in that “a” is an average value of 1.5-2.5 (claim 6).
Regarding claim 11: Suzuki teaches a filler (claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP H08-195190) using the English language machine translation provided with the IDS for the citations below as applied to claims 1 and 11 set forth above.

Regarding claim 2: While Suzuki does not teach the claimed storage modulus, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 3: Suzuki teaches a thickness of 0.05-3 mm (para. 26), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping thickness and would have been motivated to do so since Suzuki teaches it is an appropriate thickness to achieve the disclosed invention.
Regarding claim 4: Suzuki teaches the epoxy compound is a bisphenol A epoxy resin (para. 10), which is an epoxy compound having two epoxy groups in one molecule, and the thiol group-containing polysulfide has a disulfide structure “-S-S-“ and a thiol group “-SH” (para. 10).  While other epoxy compounds and polysulfide compounds are possible that do not read on the claim, at the time of the invention a person having ordinary skill in the art would have found it obvious to choose this embodiment and would have been motivated to do so since Suzuki teaches this is an acceptable embodiment to achieve the disclosed invention.
Regarding claim 6: Suzuki teaches the ratio of the epoxy to sulfur containing oligomer is 2 or more (para. 11), which overlaps the claimed range.
Regarding claims 7 and 8: Suzuki teaches bisphenol A epoxy resin (para. 10), which is a bifunctional epoxy compound, which has a six-membered carbon ring structure in its molecule.
Regarding claim 13: Suzuki teaches 0.1-30 parts by weight of the additive/filler per 100 parts per weight of the resin (para. 24), which overlaps the claimed range.
Regarding claim 14: Suzuki teaches a release lined sealant sheet comprising the claimed sealant sheet and a release liner/mold release treatment on a film in contact with the sealant sheet (para. 29).

Claims 5, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP H08-195190) using the English language machine translation provided with the IDS for the citations below as applied to claims 1, 4, and 11 set forth above and in view of Cui et al. (US 2018/0194979).
Regarding claim 5: Suzuki teaches the epoxy group containing polysulfide is a reaction product of an epoxy compound having two or more epoxy groups in one molecule/bisphenol A epoxy resin (para. 10), and a thiol terminated/ended with -SH (para. 10) polysulfide having a disulfide structure in its main chain (para. 10).  Suzuki does not teach the molecular weight of the polysulfide. However, Cui et al. teaches a similar composition where the number average molecular weight is 500-20,000 Daltons, and the polydispersity can be 1, meaning the number average molecular weight equals the weight average molecular weight (para. 144). Suzuki and Cui et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and polythiol sealant compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the molecular weight of Cui et al. for the polysulfide of Suzuki and would have been motivated to do so in order to affect the glass transition temperature.
Regarding claims 9 and 10: Suzuki teaches the basic claimed composition as set forth above. Not disclosed is a trifunctional or higher epoxy compound such as a novolac epoxy. However, Cui et al. teaches a novolac epoxy (para. 154).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the novolac of Cui et al. in the composition of Suzuki and would have been motivated to do so to affect the glass transition temperature of the product.
Regarding claim 12: Suzuki teaches the basic claimed composition as set forth above.  Not disclosed is the size of the filler. However, Cui et al. teaches filler of 5-100 microns (para. 219), which overlaps the claimed range. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the size filler of Cui et al. in the composition of Suzuki and would have been motivated to do so to affect the filling and thickness properties of the final product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/254951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 requires a sealant sheet comprising an epoxy group containing polysulfide having a disulfide structure and an epoxy group in its molecule, and claim 2 of the copending application claims a sealant sheet comprising an epoxy group containing polysulfide polymer having a disulfide structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767